PER CURIAM.
Upon consideration of the motion for judgment filed herein by the Commissioner of Internal Revenue, respondent on review in the above-entitled cause, and it appearing to the satisfaction of the court that on the 13th day of December, 1937, the parties to the above-entitled cause, by their counsel of record, entered into-a certain stipulation, the purport and effect of which was and is that the decision of this court in the above-entitled cause should be controlled by and be like unto the decision of this court in the case of Lem E. Hendee v. Commissioner of Internal Revenue, 7 Cir., 98 F.2d 934;
And it further appearing to the court that the judgment of this court entered on the 10th day of August, 1938, in the case of Lem E. Hendee is now final within the meaning of Section 1005 of the Revenue Act of 1926, 26 U.S.C.A. § 640, and that the parties petitioner in the above-entitled' cause, by their counsel of record, have consented to the entry of judgment affirming the Board of Tax Appeals in said’ cause, it is by the court this 28th day of December, 1938, adjudged, ordered and decided that judgment be entered affirming the decision of the Board of Tax Appeals-in this cause and that mandate thereon issue forthwith.
On consideration whereof: It is ordered and adjudged by this court that the decision of the United States Board of Tax Appeals entered in this cause on July 23, 1937, be, and the same is hereby, affirmed, and that the mandate of this court issue forthwith.